On September 10, 1999, this court imposed an interim remedial suspension against respondent, Richard Dennis Goldberg, Attorney Registration No. 0005748, last known address in Canfield, Ohio, pursuant to Gov.Bar R. V(5a)(B). On October 7, 1999, respondent filed a motion for dissolution or modification of interim suspension. On October 18, 1999, relator filed a motion to seal relator’s response to respondent’s motion to dissolve and a response to respondent’s motion for dissolution. Upon consideration thereof,
IT IS ORDERED by this court that respondent’s motion for dissolution or modification of interim suspension be, and hereby is, denied.
IT IS FURTHER ORDERED that relator’s motion to seal be, and hereby is, granted and that relator’s response to respondent’s motion for dissolution be, and hereby is, placed under seal.